Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                    Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 1/7/2022 has been entered.

The amendment filed 1/7/2022 which amends claims 1 and 21 has been entered. 
Claims 29-39 were canceled by the amendment filed 2/5/2021, claims 17-20 were canceled by the amendment filed 6/29/2022, and claims 2-16 were canceled by the amendment filed 11/22/2019. The following office action is applied to the pending claims 1 and 21-28.
 
                 EXAMINER' S AMENDMENT
              An Examiner' s Amendment to the record appears below. Should the change and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than payment of the Issue Fee. Authorization for this Examiner' s Amendment was given in communication with Melanie Neely Willis on 1/21/2022. Applicants agreed the Examiner’s  proposed amendment to claims 1 and 25, and agreed to cancel claim 24. 
          
 Claim 1 (currently amended). An engineered transaminase comprising a polypeptide sequence having at least 97% sequence identity to SEQ ID NO:4, wherein said engineered transaminase comprises amino acid substitutions in said polypeptide sequence at positions 85 and 422, wherein the amino acid substitution at position 422 is V422C, V422G, or V422A, and the amino acid substitution at position 85 is F85V, wherein the amino acid positions of said polypeptide sequence are numbered with reference to SEQ ID NO:4, and wherein said engineered transaminase exhibits greater enzymatic activity and

Cancel claim 24
improved property comprises improved enzymatic activity on a substrate having the following structure: 

    PNG
    media_image1.png
    109
    149
    media_image1.png
    Greyscale
.

	                             Rejections withdrawn
The 112(b) rejection of claims 1 and 21-28 is withdrawn in light of the amendment (filed 12/6/2021) of claim 1.
The 103 rejection of claims 1, 21-24 and 27-28 by Dourado et al., US20100209981 as evidenced by Lyskowski et al., and the 103 rejection of claims 25-26 by Dourado, US20100209981 as evidenced by Lyskowski further in view of US20180354889 are withdrawn in light of the above Examiner’s amendment to claim 1 and the amendment of claim 1 (filed 1/7/2022) by applicant, and further in light of the reasons set forth in the following “Reasons allowed” section.

  		       Reasons allowed 
The closest prior art is the reference Dourado which teaches a variant of transaminase (TAm) from Vibrio fluvialis comprising the amino acid substitutions that include the substitution V422A, wherein the variant TAm shows significantly improved enzymatic activity such as reaction rate by more than 1716-fold compared to the  corresponding wild-type transaminase.  The amino acid sequence of the TAm from Vibrio fluvialis has 96.4% sequence identity to instant SEQ ID NO:4. However, Dourado does not teach or suggest the claimed engineered transaminase comprising the amino acid substitutions at positions 85 and 422 wherein the substitution at position 85 is F85V and the substitution at position 422 is V422C, V422G, or V422A, wherein the amino acid sequence of the engineered transaminase sequence has at least 97% sequence identity to SEQ ID NO:4 and wherein the claimed engineered transaminase has greater stereoselectivity toward (s) amine diastereomer than the transaminase of SEQ ID NO:4 (see the above Examiner’s amendment to claim 1). The inventors of this application have discovered that the engineered transaminase comprising the substitutions of F85V and V422G (or V422C or V422A) exhibit significantly greater stereo-selectivity toward (s)-amine diastereomer in addition to exhibiting the increased transaminase enzymatic activity measured by the transamination product peak as compared to the transaminase of SEQ ID NO:4 as shown by Table 7.1 and Table 6.1 of applicant’s specification.  Thus, the claimed engineered transaminase 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel W Liu whose telephone number is 571-272-0949.  The examiner can normally be reached on M-F 9:00 am -6:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656
January 25, 2022

/SCARLETT Y GOON/QAS, Art Unit 1600